Citation Nr: 1549040	
Decision Date: 11/20/15    Archive Date: 11/25/15

DOCKET NO.  09-28 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 40 percent for degenerative disc disease of the lumbar spine.

2.  Entitlement to a higher initial disability rating for allergic rhinitis, rated as noncompensable from January 29, 2008 to February 17, 2010, and as 10 percent disabling since February 17, 2010.

3.  Entitlement to an initial compensable rating for dyshidrosis, bilateral feet.

4.  Entitlement to an initial compensable rating for headaches. 

5.  Entitlement to service connection for gastroesophageal reflux disease (GERD).




REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Coyle, Counsel


INTRODUCTION

The Veteran served on active duty from December 2003 to January 2008. 

These matters are before the Board of Veterans' Appeals (Board) on appeal of an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.   

The matter was certified to the Board in August 2014 as an appeal for higher ratings for degenerative disc disease of the lumbar spine and headaches.  However, in July 2009, the Veteran also perfected an appeal for higher ratings for dyshidrosis of the bilateral feet and allergic rhinitis, as well as a claim for service connection for GERD.  

In June 2010, while his appeal was pending, the Veteran filed another VA Form 9, Appeal to the Board of Veterans Appeals, and stating that he was "only appealing" the issues of entitlement to higher ratings for degenerative disc disease of the lumbar spine and headaches.

In June 2012, the Veteran filed another VA Form 9, indicating that he wished to appeal the ratings assigned to degenerative disc disease of the lumbar spine, headaches, dyshidrosis of the bilateral feet, and allergic rhinitis, as well as the claim for service connection for GERD.  

In a July 2012 letter, the RO informed him that the June 2010 VA Form 9, listing only the issues of degenerative disc disease of the lumbar spine and headaches, had been construed as a withdrawal of the claims for dyshidrosis of the bilateral feet and allergic rhinitis, as well as the claim for service connection for GERD.  Later that month, the Veteran indicated that he wished to reopen these claims.  

Upon consideration, the Board finds that the June 2010 statement does not meet the criteria for an affirmative, formal withdrawal of the appeal of these three issues.  38 C.F.R. § 20.204 (2015).  Withdrawal of an appeal of multiple issues requires that the withdrawal either "specify that the appeal is withdrawn in its entirety, or list the issue(s) withdrawn from the appeal."  38 C.F.R. § 20.204(b).  The June 2010 VA Form 9 does not specifically list the issues the Veteran purported to withdraw.  This fact, coupled with the Veteran's indication in July 2012 that he thought the issues were still on appeal, weighs against a conclusion that the Veteran knowingly and voluntarily relinquished his right to continue his appeal of these issues.  The Board thus finds that the claims for dyshidrosis of the bilateral feet and allergic rhinitis, as well as the claim for service connection for GERD, were erroneously characterized as withdrawn; consequently, they have been added to the issues on appeal as shown on the title page. 

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran requested a hearing before the Board.  A Travel Board hearing was scheduled for June 2015 and the Veteran did not appear; however, it appears the notice of the hearing was sent to an incorrect address, as the letter was returned to the AOJ as undeliverable.  An updated address for the Veteran has been located.  

To ensure full compliance with due process requirements, a remand is required to again schedule the Veteran for his requested hearing.  See 38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. §§ 19.75, 19.76, 20.700, 20.703, 20.704 (2015).  The notice of the hearing must be sent to the Veteran's current mailing address.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing (or videoconference hearing if requested) in accordance with the docket number of this appeal.  Send the notice of the hearing to the mailing address located by the AOJ in July 2015 and listed in the electronic record.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These matters must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

